Title: From Benjamin Franklin to the Pennsylvania Assembly Committee of Correspondence, 11 January 1766
From: 
To: 


London, January 11, 1766
In Compliance with the Direction in the Committee’s Letter, I have procured, and now send you inclosed, authentic Office Copies of the Representation of the Board of Trade, dated September the Eighth, 1709, upon our Acts of 1705, referred to them, and of the Order of Council, October the Twenty-fourth, 1709, upon that Representation. By these it appears, that our Act for regulating Elections, &c. which includes and confirms the principal Privileges of the Proprietary Charter, was duly laid before the Council, with the other Acts passed the same Session; that they were, on the Twenty-eighth of April, 1709, referred by the Council to the Board of Trade; that that Board reported upon them September the Eighth, proposing six of them as proper to be disallowed, and declaring that they had no Objection to any of the others, of which they give the Titles. Then the Order of Council shews, that no more were repealed by Her Majesty than were proposed for Her Disallowance by the Board of Trade: And this Order being on the Twenty-fourth of October, was within Four Days of the Expiration of the Six Months, after which all stand confirmed that were not before repealed. I suppose these Papers will be quite satisfactory on that Head.
